Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed October 20, 2021 is acknowledged.  Claims 4, 6-7 and 9 are amended.  Now, Claims 1-9 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Steven W. Mork on March 16, 2022.
The application has been amended as follows: 
In Claim 9 (line 1), replace “Claim 7” with -- Claim 8 --.

Allowable Subject Matter
4.	Claims 1-9 are allowed.


The present claims are allowable for at least the following reason(s) over the closest reference: Lee (US 5 188 864)
Lee discloses a curable siloxane composition comprising an adhesion promoter, a vinyl functional polydiorganosiloxane containing phenyl groups, a mercapto functional crosslinker (e.g., 2,2’-dimercaptodiethylether, etc.) and a photoinitiator. (col. 2, lines 44-56, col. 7, lines 9-25, col. 8, lines 19-60, col. 9, line 52 to col. 10, line 65) The adhesion promoter contains an alkoxy silicone compound and a titanium-based catalyst. (col. 3, lines 54-62 and col. 4, line 63 to col. 6, line 20) The composition further contains a silicone resin comprising phenyl and vinyl groups. (col. 11, lines 20-66) However, Lee does not teach or fairly suggest the presently claimed linear polyorganosiloxane containing both phenyl and alkoxysilyl groups. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 16, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765